Order entered July 9, 2018




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00167-CV

                 SARAH GREGORY AND NEW PRIME, INC., Appellants

                                             V.

      JASWINDER CHOHAN, ET AL AND ALMA J. PERALES, ET AL, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02925-E

                                         ORDER
       Although ordered to file the overdue clerk's record no later than June 25, 2018, Dallas

County Clerk John F. Warren has failed to do so. Accordingly, we again ORDER Mr. Warren

to file the clerk's record. The record shall be filed no later than July 13, 2018. Extension

requests will be disfavored.




                                                    /s/   DAVID EVANS
                                                          JUSTICE